DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on July 15, 2022 has been entered.


Allowable Subject Matter
2.	Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art, alone or in combination, fails to teach or fairly suggest, in the claimed environment, a “filter atomization mechanism in the housing for filtering essential oil droplets in the airflow from the atomization chamber to the dispensing opening, wherein the filter atomization mechanism is located in the atomization chamber; the filter atomization mechanism comprises an upper filter and a lower filter; the upper filter comprises a upper through hole in fluid communication with the dispensing opening on the housing; the lower filter comprises at least one lower through hole in fluid communication with the atomization chamber; the lower filter further comprises a baffle adjacent to each lower through hole; the baffle is in airflow path and is capable of filtering essential oil droplets; the upper filter and the lower filter are configured to force the airflow to go through the at least one lower through hole and the upper through hole sequentially before reaching the dispensing opening.”
The closest prior art to the claimed invention is Li (USPN 9,421,295 B1).   Li discloses (figs. 1-3; col. 5, line 10 to col. 6, line 23) an essential oil atomizer, comprising: a chassis (housing 1); a housing (gasification chamber body 4) connected to the chassis and having an atomization chamber (5), wherein the housing (4) comprises a dispensing opening (29) connected to the atomization chamber (5), and a lower end of the housing (4) is provided with a connection opening for connecting an essential oil bottle (2); an oil nozzle (7) for extracting essential oil from an essential oil bottle, wherein the oil nozzle (7) is located on the housing (4), and an upper end of the oil nozzle (7) protrudes into the atomization chamber (5); a pump (20) located in the chassis (1); a gas tube (21) connected to the pump (20); a gas nozzle (9) connected to the pump (20) through the gas tube (21) and having an outlet, wherein the outlet of the gas nozzle (9) is located adjacent to the upper end of the oil nozzle (7).  However, Li does not teach or suggest the filter atomization mechanism as recited in independent claim 1.   
Therefore, claims 1-23 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E CONLEY whose telephone number is (571)272-8414.  The examiner can normally be reached on M-F, 8:30am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/SEAN E CONLEY/               Primary Examiner, Art Unit 1799